This opinion is subject to administrative correction before final disposition.




                                 Before
                   HITESMAN, GASTON, and GERRITY,
                        Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                      Mohamed S. MAHMOUD
                       Seaman (E-3), U.S. Navy
                             Appellant

                              No. 201900189

                          Decided: 10 January 2020
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Commander Andrew E. Carmichael, JAGC, USN.
   Sentence adjudged 29 April 2019 by a special court-martial convened
   at Naval Submarine Base New London, Groton, Connecticut, consist-
   ing of a military judge sitting alone. Sentence in the Entry of Judg-
   ment: reduction to E-1, confinement for 5 months, and a bad-conduct
   discharge.
   For Appellant: Lieutenant Commander Jacqueline M. Leonard, JAGC,
   USN.
   For Appellee: Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
   After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
             United States v. Mahmoud, NMCCA No. 201900189


rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges. Although we find no prejudice, Appellant is
entitled to have court-martial records that correctly reflect the content of his
proceeding. United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App.
1998). In accordance with Rule for Courts-Martial 1111(c)(2), Manual for
Courts-Martial, United States (2019 ed.), we modify the Entry of Judgment
and direct that it be included in the record.
   The findings and sentence are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2
UNITED STATES                                NMCCA NO. 201900189

       v.                                           ENTRY
                                                     OF
Mohamad S, MAHMOUD                                JUDGMENT
Seaman (E-3)
U. S. Navy                                    As Modified on Appeal
             Accused                             10 January 2020



   On 29 April 2019, the Accused was tried at Naval Submarine Base New
London, Groton, Connecticut, by a special court-martial, consisting of a mili-
tary judge sitting alone. Military Judge Andrew E. Carmichael, presided.

                                  FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all of-
fenses the convening authority referred to trial:

Charge I:     Violation of Article 80, Uniform Code of Military Justice,
              10 U.S.C. § 880.
               Plea: Not Guilty.
               Finding: Withdrawn and dismissed.

   Specification:      Attempted Wrongful Introduction of Lysergic
                       Acid Diethylamide between on or about
                       1 August 2017 and 31 November 2017.
                       Plea: Not Guilty.
                       Finding: Withdrawn and dismissed.

Charge II:    Violation of Article 112a, Uniform Code of Military
              Justice, 10 U.S.C. § 912a.
               Plea: Guilty.
               Finding: Guilty.
            United States v. Mahmoud, NMCCA No. 201900189
                       Modified Entry of Judgment

   Specification 1: Wrongful Introduction of Lysergic Acid
                    Diethylamide between on or about 1 January
                    2018 and 23 February 2018.
                      Plea: Guilty.
                      Finding: Guilty.

   Specification 2: Wrongful Distribution of Lysergic Acid
                    Diethylamide between on or about 1 September
                    2017 and 31 December 2017.
                      Plea: Guilty.
                      Finding: Guilty.

   Specification 3: Wrongful Use of Lysergic Acid Diethylamide
                    between on or about 1 September 2017 and 07
                    January 2018.
                      Plea: Not Guilty.
                      Finding: Withdrawn and dismissed.

                              SENTENCE

   On 29 April 2019, the Accused was sentenced by a military judge. The Ac-
cused was adjudged the following sentence:
      Reduction to pay grade E-1.
      Confinement for 5 months.
      A bad-conduct discharge.


                              FOR THE COURT:




                              RODGER A. DREW, JR.
                              Clerk of Court




                                     4